             Case 1:19-cv-00407-JDP Document 22 Filed 05/18/20 Page 1 of 4


 1
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT
 8                    FOR THE EASTERN DISTRICT OF CALIFORNIA
                                  FRESNO DIVISION
 9
10 Maria Esther Ruiz,                         Case No. 1:19-cv-00407-JDP

11               Plaintiff,                   STIPULATION AND ORDER FOR THE
12                                            AWARD OF ATTORNEY FEES UNDER
                        v.                    THE EQUAL ACCESS TO JUSTICE ACT
13                                            (EAJA)
14 Andrew Saul, Commissioner of               28 U.S.C. § 2412(d)
   Social Security,
15
16            Defendant.
17         TO THE HONORABLE JEREYMY D. PETERSON, MAGISTRATE JUDGE

18 OF THE UNITED STATES DISTRICT COURT:
19         The Parties through their undersigned counsel, subject to the Court’s approval,
20 stipulate that Plaintiff be awarded attorney fees in the amount of EIGHT THOUSAND,
21 FIVE HUNDRED DOLLARS AND 00/100, $8,500.00, under the Equal Access to
22 Justice Act (EAJA), 28 U.S.C. § 2412(d). This amount represents compensation for all
23 legal services rendered on behalf of Plaintiff by counsel in connection with this civil
24 action, in accordance with 28 U.S.C. § 2412(d).
25         After the Court issues an order for EAJA fees to Plaintiff, the government will
26
     consider the matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to
27
     Astrue v. Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability
28
               Case 1:19-cv-00407-JDP Document 22 Filed 05/18/20 Page 2 of 4


 1 to honor the assignment will depend on whether the fees are subject to any offset
 2 allowed under the United States Department of the Treasury’s Offset Program. After
 3 the order for EAJA fees is entered, the government will determine whether they are
 4 subject to any offset.
 5           Fees shall be made payable to Plaintiff, but if the Department of the Treasury
 6
     determines that Plaintiff does not owe a federal debt, then the government shall cause
 7
     the payment of fees to be made directly to counsel, pursuant to the assignment executed
 8
     by Plaintiff. Any payments made shall be delivered to Plaintiff’s counsel, Jonathan O.
 9
     Peña.
10
             This stipulation constitutes a compromise settlement of Plaintiff’s request for
11
     EAJA fees, and does not constitute an admission of liability on the part of Defendant
12
     under the EAJA or otherwise. Payment of EIGHT THOUSAND, FIVE HUNDRED
13
     DOLLARS AND 00/100, $8,500.00, in EAJA attorney fees shall constitute a complete
14
15 release from, and bar to, any and all claims that Plaintiff and Plaintiff’s attorney,
16 Jonathan O. Peña and / or Peña & Bromberg, PLC, may have relating to EAJA attorney
17 fees in connection with this action.
18           This award is without prejudice to the rights of Plaintiff’s attorney and / or Peña
19 & Bromberg, PLC to seek Social Security Act attorney fees under 42 U.S.C. § 406(b),
20 subject to the savings clause provisions of the EAJA.
21                                            Respectfully submitted,
22
23 Dated: April 20, 2020                      /s/ Jonathan O. Peña
24                                            JONATHAN O. PEÑA
                                              Attorney for Plaintiff
25
26 Dated: May 14, 2020                        McGREGOR W. SCOTT
27                                            United States Attorney
                                              DEBORAH LEE STACHEL
28
                                                  -2-
     Case 1:19-cv-00407-JDP Document 22 Filed 05/18/20 Page 3 of 4


 1                              Regional Chief Counsel, Region IX
                                Social Security Administration
 2
 3                           By: _*_Marcelo N. Illarmo
                                Marcelo N. Illarmo
 4                              Special Assistant U.S. Attorney
 5                              Attorneys for Defendant
                                (*Permission to use electronic signature
 6                              obtained via email on 05/14/2020)
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                    -3-
              Case 1:19-cv-00407-JDP Document 22 Filed 05/18/20 Page 4 of 4


 1                                            ORDER
 2
            The parties’ stipulation is approved.
 3
 4
     IT IS SO ORDERED.
 5
 6 Dated:       May 15, 2020
                                                    UNITED STATES MAGISTRATE JUDGE
 7
 8
     No. 204.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    -4-
